Citation Nr: 0934849	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-14 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1953 to May 1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 decision by the RO 
which denied service connection for bilateral defective 
hearing and tinnitus.  In August 2008, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in November 
2008.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
bilateral defective hearing has been obtained by VA.  

2.  The Veteran is not shown to have a hearing loss at 
present which is related to service.  

CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by service nor may any current hearing loss be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, letters dated in June 2004 and January 2008 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the most recent letter was not sent prior 
to initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, a 
supplemental statement of the case (SSOC) was promulgated in 
July 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a statement of 
the case or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran was notified of the evidence that was 
needed to substantiate his claims for service connection; 
what information and evidence that VA will seek to provide 
and what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

All VA treatment records have been obtained and associated 
with the claims file.  The Veteran was examined by VA during 
the pendency of this appeal and testified at a hearing before 
a member of the Board at the RO in August 2008.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
audiological examination obtained in this case was adequate 
and was predicated on a review of the claims folder and the 
medical records contained therein.  The report included a 
description of the history of the Veteran's symptomatology 
regarding his hearing loss, and a discussion and analysis of 
all clinical and diagnostic findings.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides, in pertinent part, that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that his current hearing problem was 
first manifested in service, and believes that it was caused 
by exposure to acoustic trauma during basic training and from 
engine noise from tanks and other large vehicles while 
working at a refueling station as a supply clerk.  

Initially, the Board notes that the Veteran's service 
treatment records were destroyed by fire at the National 
Personnel Records Center (NPRC) in 1973, and are unavailable 
for review.  The RO was informed by the NPRC in May 2005, 
that the Veteran's service treatment records were fire-
related loss and that there were no data entry cards on file 
at the Surgeon General's Office (SGO).  Where service 
treatment records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this regard, the Board notes that the Veteran testified at 
the hearing in August 2008, that while he noticed a decrease 
in his hearing acuity in service, he did not seek any medical 
attention during service or until many years thereafter.  

VA treatment records showed that the Veteran was first 
evaluated for hearing problems in December 1982.  At that 
time, he reported a long history of progressive hearing loss 
in the right ear, but denied any history of tinnitus or 
vertigo.  An audiogram revealed bilateral conductive hearing 
loss, right greater than the left.  The diagnosis was right 
otosclerosis, and the Veteran underwent stapendectomy with 
temporalis fascia and graft and Teflon platinum prosthesis of 
the right ear without complication in December 1982.  

Recent VA outpatient notes showed that the Veteran was seen 
for hearing problems in August and September 2005.  The 
Veteran reported that his hearing improved after his surgery 
in 1982, but that he had noticed a gradual decrease in his 
hearing in both ears over the past 20 years.  He also 
reported constant ringing in his right ear.  An outpatient 
note dated in September 2005, indicated that an August 2005 
VA audiogram suggested a likely recurrence of otosclerosis 
with some fixation of stapes prosthesis on the right and 
possibly some otosclerosis on the left contributing to the 
left sided Air-bone gap.  The audiogram also revealed a 
perforated left tympanic membrane.  

At the direction of the November 2008 Board remand, the 
Veteran underwent a VA audiological examination in June 2009, 
to determine the nature and etiology of his current hearing 
problems.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the Veteran's 
complaints and medical history.  He noted that the Veteran 
denied any history or recollection of a specific trauma to 
his ears or any middle ear problems in service or subsequent 
thereto.  The audiologist discussed the Veteran's history of 
ear problems and the significance of otosclerosis, noting 
that otosclerosis was an abnormal growth of bone on one of 
the bones in the middle ear which causes the stapes bone 
(also called the "stirrup") to become immobile or "fixed."  
He indicated that otosclerosis typically caused conductive 
hearing loss, though in progressive cases, it could result in 
a sensorineural hearing loss as well.  Audiometric findings 
on the current examination revealed moderate to profound 
mixed hearing loss in the right ear and moderate to severe 
mixed hearing in the left ear.  The audiologist opined that 
it was less likely than not that the Veteran's current 
hearing loss was related to any noise exposure in service.  

In this case, the Board finds the VA medical opinion 
persuasive as it was based on a longitudinal review of the 
entire record and included a detailed discussion of all 
relevant facts.  The audiologist offered a rational and 
plausible explanation for concluding that the Veteran's 
current hearing problem was not related to service.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Moreover the Veteran has presented no 
competent medical evidence to dispute the opinion.  Thus, the 
most probative evidence of record consists of the June 2009 
VA audiologist's opinion.  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between the Veteran's current hearing 
loss and service, no objective evidence of any hearing 
problems until some 27 years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral defective hearing.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the claim for hearing.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral defective hearing is denied.  

REMAND

Concerning the claim of service connection for tinnitus, the 
Board finds that additional development is necessary prior to 
appellate review.  

As indicated above, the Board remanded the appeal in November 
2008, in part, for a VA examination to determine to the 
nature and etiology of the Veteran's hearing loss and 
tinnitus, and an opinion as to whether any identified 
disability was related to service.  While the Veteran was 
examined by VA in June 2009, the audiologist did not offer an 
opinion regarding the etiology of the Veteran's tinnitus.  
The failure to do so violates VA's duty to assist under 
38 C.F.R. § 3.159 and, in this case, the holding in Stegall 
v. West, 11 Vet. App. 268 (1998).  Because the remand 
instructions regarding this issue were not complied with, the 
Board is required to remand the appeal.  Id; see also 38 
C.F.R. § 19.9 (2008).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The claims file and a copy of this 
remand should be forwarded to the VA 
audiologist who examined the Veteran in 
June 2009, or other suitable examiner if 
the audiologist is unavailable.  After 
review of the claims file, the 
audiologist should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's tinnitus had its 
onset in service or is otherwise related 
to service.  The examiner should provide 
a complete rationale for all opinions 
offered.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

2.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development has been completed 
in full.  In particular, determine 
whether the examiner has provided the 
requested opinion.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2008).  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
Veteran and his representative should be 
furnished a SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


